Taliaferro, J.
The plaintiff brings suit against the defendants on a contract for rent of land. A trial seems to have taken place in the Court below, but we nowhere find in the record that a final judgment was rendered, from which an appeal could be taken. We find the following extract from the minutes:
“Alexandria, May 8 th, 1867."
“Judgment for defendants. Appeal granted. Bond, $100 for devolutive, according to law, for suspensive.”
We think the appeal premature, and that it must be dismissed.
It is therefore ordered that the appeal taken in this case be dismissed, the plaintiff and 'appellant paying costs of the appeal,